Hubbard, J.
The plaintiff’s action, it is aheged, is one oí the class enumerated in the statute of limitations, (Rev. Sts. c. 120, § 1,) which “ shall be commenced within six years next after the cause of action shall accrue, and not after-wards ; ” and the defendant relies on the statute as a bar to the demand. The plaintiff in reply says, if his action is embraced by the statute, it is within the saving clause of § 6, which is this : “If any person, entitled to bring any of the actions before mentioned in this chapter, shall, at the time when the cause of action accrues, be absent from the United States, such person may bring the said actions within the times in this chapter respectively limited, after the disability shall be removed.”
Neither the plaintiff nor either of his deceased partners was ever within the United States, and they are therefore within the exception of <§> 6, unless the action is one of those to which $ 7 particularly applies.
The question, as to the application of § 6 to foreigners, was discussed and settled while the St. of 1786, c. 52, was in force, and from which the revised statutes do not substantially vary. In the case of Hall v. Little, 14 Mass. 203, it was decided that foreigners, who have never been within the United States, were within the exception of the statute ; which decision was founded on a like construction given to the English statute, in the case of Strithorst v. Grœme, 3 Wils. 145, in which the court say, “ if the plaintiff is a foreigner and doth not come to England in fifty years, he still hath six years after his coming to England to bring his *216action; and if he never comes to England himself, he has always a right of action while he lives abroad, and so have his executors and administrators after his death.” See also Le Veux v. Berkeley, 5 Adolph. & Ellis N. R. 836. Williams v. Jones, 13 East, 439. Wilson v. Appleton, 17 Mass. 180.
These authorities are decisive in favor of the plaintiff, unless, as before observed, the action is subject to the operation of <§> 7, which provides that “ all personal actions on any contract, not limited by the foregoing sections, or by any other law of this Commonwealth, shall be brought within twenty years after the accruing of the cause of action.” The defendant relies on this section as barring the plaintiff’s suit; it not having been brought within twenty years after the cause of action accrued. In answer to this objection, it is contended that the plaintiff’s suit is an action on the case, and is therefore limited in one of the foregoing sections, and consequently is not within the purview of <§> 7, which was intended to apply only to contracts not before enumerated; or, if applicable to actions on the case, yet that it will not affect the plaintiff’s rights, while he remains out of the Commonwealth, as being under one of the disabilities protected by <§> 6. This seventh section is not a revision of the former statute, nor was it proposed by the commissioners, or the legislative committee to whom the commissioners’ draft was referred, but was introduced by the legislature which adopted the revision ; and it was evidently intended to create a statute bar of twenty years to those actions of debt and covenant upon sealed instruments, and debt upon judgments of courts of record, where payment was presumed, at common law, after a lapse of twenty years, if no intermediate payment or acknowledgment of the debt was proved. And we think it was also designed to embrace those causes of action founded upon contracts originating abroad, between foreigners and our citizens, and which by their terms were to be performed in the country where contracted, when the foreigner never comes into the State, as being cases not contemplated and *217embraced or affected by the other provisions of the statute, nor limited by the provisions of the sixth section; and that, as to such contracts, if attempted to be enforced in the courts of the Commonwealth, they are to be commenced within twenty years after the cause of action accrued; unless, within that time, the foreigner shall bring himself within the provisions of § 6, by coming into the Commonwealth.
To meet the objection, arising upon <§> 7, to the plaintiff’s right of recovery after the lapse of twenty years, the plaintiff relies upon the defendant’s letter of July 1825, as reviving the promise; the action being brought within twenty years from the date of it. The defendant, in reply, says that the letter is expressed in vague terms ; that it is no acknowledgment of any specific debt, and for aught that appears might apply to some intermediate transaction of business between 1821 and 1825, which may be supposed to have taken place. But we are of opinion that it is an acknowledgment and promise in writing, by the defendant, to pay the plaintiff’s demand ; and that, coupled with his preceding letter of May 16th 1821, which is a part of the evidence in the case, it is clearly applicable to the account of the firm with the defendant alone, and which is now sued in the present action. If there were any other account of the plaintiff, to which it applied, the defendant could show it.
A question then arises, whether the provision of <§, 13 of c. 120, by which actions are withdrawn from the operation of the bar, by an acknowledgment or promise in writing, signed by the party chargeable, applies as well to the actions embraced in § 7 as to those enumerated in § 1. And we are of opinion that it does so apply. The language of the bar in § 7 is no stronger than that in <§> 1. The language of § 1 is, “ the following actions shall be commenced within six years next after the cause of action shall accrue, and not after-wards.” The language of ^ 7 is, “ all personal actions on any contract not limited by the foregoing sections, or by any other law of this Commonwealth, shall be brought within twenty years after the accruing of the cause of action.’’’ *218Though the phraseology is a little different, we think the meaning is the same in respect to the effect and operation of the respective bars.
In looking at § 13, it will be found not to be limited to the actions enumerated in •§> 1. It applies to all actions founded upon any contract within the provisions of the chapter, and is therefore applicable to § 7, as well as to <§> 1. And as $ 7 embraces contracts under seal, which <§> 1 does not, it is to be noticed that the word “simple,” which qualified the word “ contract ” in the commissioners’ draft of the section, is designedly left out by the legislature, for the very purpose, we conclude, of embracing all actions founded upon contract, whether simple or by specialty, and within the purview of the first and seventh sections of the chapter.
The plaintiff, therefore, substantiating a new promise of the defendant, within the terms of § 13, and having commenced his action within twenty years from the time of making it, is entitled to maintain it on the account kept by the plaintiff with the defendant separately. But as to the small account in which the defendant’s wife was also a party, there are no words, in either of the defendant’s letters, which embrace or allude to it. It is therefore barred, not having been sued within twenty years after the accruing of the cause of action.
The' plaintiff claims to make annual rests in his account, or, in other words, to charge the defendant with compound interest; on the ground that it has been agreed to by the defendant, or that it is fairly chargeable according to the custom of merchants. As a common principle, interest is not to be compounded, because it is not a part of the debt, but the compensation allowed in damages for the detention of it. The payment of compound interest is never sanctioned, except by agreement of the parties; and it has been held, both in law and equity, that it cannot be lawfully demanded, except upon agreement made after the lawful interest has become due. Dawes v. Pinner, 2 Campb. 486, note. Moore v Voughton, 1 Stark. R. 487. Connecticut v. Jackson, *2191 Johns. Ch. 13. Van Benschooten v. Lawson, 6 Johns. Ch. 313. Ex parte Bevan, 9 Ves. 223. Lord Clancarty v. Latouche, 1 Ball & Beat. 429, 430.
As between merchants, upon their mutual accounts, it is the usage of trade to cast interest upon the several items, and to strike a balance, at the end of the year, of the items of principal and those of interest, and to carry the footing of the two to a new account, as forming the first item of principal for the ensuing year. In this manner, yearly rests have for a long time been made and acquiesced in by the mercantile world. Stoughton v. Lynch, 2 Johns. Ch. 214. Barclay v. Kennedy, 3 Wash. C. C. 350. But it is not the usage of trade, after all dealings have ceased between the parties, to leave accounts standing for upwards of twenty years, compounding the interest yearly, and then claiming, as matter of right, such accumulated balances. And though such neglect to demand payment by suit may be reasonably ascribed, in this instance, to forbearance towards the defendant, yet it furnishes no rule of law upon which to predicate a right to claim compound interest, without proof of a specific agreement to pay it. The law, as well between merchants as other classes of the community, is this ; that after the mutual trade and dealings have ceased, the right to make annual rests ceases, and the creditor is entitled to simple interest on the balance of his account, in the absence of any specific agreement to allow compound interest; the right to make the annual rests growing out of the mutuality of the debts and credits, and the allowing of interest on each side. See Denniston v. Imbrie, 3 Wash. C. C. 402.
In the present instance, all trading between the parties ceased more than twenty five years since ; and, on examining the letters which make part of the case, we find no agreement by the defendant to allow compound interest, as claimed by the plaintiff. And there had been no such prior dealings between the parties from which such an agreement might be reasonably inferred.
The sum acknowledged to be due, in the letter of May *22016th 1821, is 2194 guilders; and upon that sum. interest is to be allowed.
As to the rate of interest to be cast, the law is well settled, that the interest of the state or nation where the contract is made, and is to be performed, is the interest to be allowed; and in this case, that rate is five per cent.

Judgment for the plaintiff.